                Case 4:18-cv-02479 Document 33 Filed on 03/01/19 in TXSD Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                             __________  District of
                                                                  of __________
                                                                     Texas


                    MALIBU MEDIA, LLC                          )
                             Plaintiff                         )
                                v.                             )      Case No. 4:18-cv-02479
                         Patrick Logan                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Patrick Logan                                                                                                 .


Date:          03/01/2019                                                             /s/ Tristan C. Robinson
                                                                                         Attorney’s signature


                                                                       Tristan C. Robinson, SBN 24085997, SDTX 2829694
                                                                                     Printed name and bar number
                                                                                  1095 Evergreen Cir., Suite 200
                                                                                    The Woodlands, TX 77380



                                                                                               Address

                                                                                    tristan@tcrobinsonlaw.com
                                                                                            E-mail address

                                                                                          (281) 601-4579
                                                                                          Telephone number

                                                                                          (713) 893-6940
                                                                                             FAX number
